DETAILED ACTION
The instant application having Application No. 16/332,664 filed on 3/12/2019 is presented for examination by the examiner.
The claims submitted 12/17/2021 in response to the office action mailed 8/19/2021 are under examination. Claims 1-20 are pending. None of the claims were amended in the current submission.

Drawings
The replacement drawings submitted 12/17/2021 contain no new matter, have been entered into the file, and overcome the drawing objection of the previous office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an electrochromic device, does not reasonably provide enablement for all possible devices with two transparent conductive oxide layers and a transparent metal layer that meet the rest of the limitations of claims 1-20.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Regarding claims 1, 13 and 16 there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The Nature of the invention; 
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
In re Wands, 858 F.2d 7331, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
	In the instant case (A) the breadth of the claims cover all devices with the claimed parts whereas (B) the nature of the invention is electrochromic devices that overcome the iris problem of large electrochromic devices (C) the prior art with iris problems or solving iris problems is restricted to electrochromic devices (F) the inventor only provides direction for how to make or use this invention as an electrochromic device (G) the specification only contains working examples of electrochromic devices thus (H) an undue quantity of experimentation would be needed to make or use the invention based on the content of the disclosure. 
	Claims 2-12, 14-15 and 17-20 inherit this scope of enablement issue from claims 1, 13 and 16 and do not alleviate it. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Reference is made to the following documents:
D1    US 2007/002421 A1 (RUKAVINA THOMAS G [US] ET AL) 4 January 2007 (2007-01-04)
D2    US 2012/200908 A1 (BERGH HOWARD S [US] ET AL) 9 August 2012 (2012-08-09)


-    first transparent conductive oxide (see §26, §34)
-    transparent metal layer deposited on the first transparent conductive oxide
-    second transparent conductive oxide on transparent metal layer (see §26)

D2 discloses a device comprising:
-    transparent conductive oxide layer (§59)
-    sheet resistance of conductive oxide is non-uniform and varies as a function of a thickness increase (see §65)
-    the ratio of sheet resistance for the maximum and the minimum is at least 10 (see §69),

None of the cited prior art documents D1 - D2 discloses or implies the article or device of the independent claims 1, 13, 16, wherein a transparent metal layer with a continuously decreasing thickness is placed between two transparent conductive oxide layers.

Response to Arguments
Applicant's arguments filed December 17, 2021 have been fully considered but they are not persuasive. 
Issue
The Office Action mailed August 19, 2021 raised a §112(a) rejection of claims 1-20 for lack of enablement of the full scope of the claims. The applicant has argued this rejection in the response filed December 17, 2021. The current office action maintains this rejection.
The issue at hand is that the scope of enablement provided to one skilled in the art by the disclosure is not commensurate with the scope of protection sought by the claims.
Rule
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

From MPEP § 2164: “Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).” (emphasis added).
Furthermore MPEP § 2164.01(a) explains that the determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404.  
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
In the instant case, the question is whether a single working example can support the full breadth of the claim scope. See MPEP § 2164.02(I) “A single working example in the specification for a claimed invention is enough to preclude a rejection which states that nothing is enabled since at least that embodiment would be enabled. However, a rejection stating that enablement is limited to a particular scope may be appropriate.” (emphasis added).
As explained in MPEP §2164.08 “All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims. See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003)…
With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged "pioneer status" of invention irrelevant to enablement determination)…
The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation… 


Analysis
As stated in the rejection above, and correctly pointed out by the applicant in the final paragraph of page 10 of 12, the “article claimed is not limited to a particular use”1 but rather encompasses “all possible devices with two transparent conductive oxide layers and a transparent metal layer that meet the rest of the limitations of claims 1-20”2. Thus the question is whether the disclosure which presents only one example of how to use the claimed device, has enabled the full scope of the claim. 
In the rejection above, the examiner analyzed this question in terms of the Wands factors. To re-iterate: “In the instant case (A) the breadth of the claims cover all devices with the claimed parts whereas (B) the nature of the invention is electrochromic devices that overcome the iris problem of large electrochromic devices (C) the prior art with iris problems or solving iris problems is restricted to electrochromic devices (F) the inventor only provides direction for how to make or use this invention as an electrochromic device (G) the specification only contains working examples of electrochromic devices thus (H) an undue quantity of experimentation would be needed to make or use the invention based on the content of the disclosure.”
The instant case is one in which a single use is disclosed in the specification, that of an electrochromic device. As per MPEP § 2164.02(I) “A single working example in the specification for a claimed invention is enough to preclude a rejection which states that nothing is enabled since at least that embodiment would be enabled. However, a rejection stating that enablement is limited to a particular scope may be appropriate.” (emphasis added).
make and use the entire scope of the claimed invention without undue experimentation” (emphasis added). In the instant case both the examiner and the applicant agree that the claims are not limited to any particular use and thus are broad enough to encompass all possible uses of the claimed device both those known and unknown to the applicant. The disclosure is limited to particular article, namely an electrochromic device. No direction is given by the specification as to other devices in which the claimed article might be incorporated, thus the entire scope of the claimed invention is not enabled by the specification to one skilled in the art without undue experimentation.
Now to address the particular arguments raised by the applicant.
In line 26 of page 9 of 12 of the applicant’s remarks the applicant comments that the “above argument appears to restrict the claimed invention to a disclosed use.” This appears to be a misunderstanding of the rejection. As pointed out above, both the examiner and applicant are in agreement that the current scope of the claims encompasses all possible uses. 
In line 1 of page 10 of 12 of the applicant’s remarks the applicant states that “there is no requirement that a disclosure include any and all potential uses.” As pointed out above, the issue at hand is that the scope of enablement provided to one skilled in the art by the disclosure is not commensurate with the scope of protection sought by the claims. The disclosure does not need to include any and all potential uses, however, a rejection stating that enablement is limited to a particular scope may be appropriate when only a single working example is given in the specification. 
In lines 1-2 of page 10 of 12 of the applicant’s remarks the applicant states “Similarly there is no requirement that a claimed article or device be limited to a disclosed use.” As explained in MPEP §2164.08 “With respect to the breadth of a claim, the relevant concern is whether the scope of 
In lines 14-22 of page 10 of 12 of the applicant’s remarks the applicant provides evidence that the disclosure is sufficient to enable an ordinary skilled artisan to make the claimed article. The examiner thanks the applicant for this concise and pertinent summary, and does not dispute that the disclosure is sufficient to enable an ordinary skilled artisan to make the claimed article. 
In line 23 of page 10 of 12 of the applicant’s remarks the applicant reiterates that the claimed article in not limited to a particular use.  This is not a point of disagreement.
In lines 23-24 of page 10 of 12 of the applicant’s remarks the applicant reiterates “nor is there any requirement that it be so limited.” As explained above the scope of the claim is required to be commensurate with that which is enabled by the disclosure, which in the current instance discloses a single use.
From line 24 of page 10 of 12 through line 3 of page 11 of 12 of the applicant’s remarks, the applicant first points out that the disclosure need not teach, and preferably omits, that which is well known in the art, secondly points out where the disclosure teaches incorporating the claimed article into an electrochromic device, thirdly states that general concepts related to electrochromic devices are known, and concludes that “one of ordinary skill in the art, based upon the teaching of the present application, would be able to use the claimed article for the cited use without undue experimentation.” (emphasis added). The examiner concurs that that which is well known in the art need not be taught in detail by the instant specification and that general concepts related to electrochromic devices are known. Thus the examiner agrees that the disclosure incorporating the claimed article into an electrochromic device enables one of ordinary skill in the art to use the claimed article for the cited use. 
Conclusion
Therefore, because the specification only discloses how to use the claimed article in an electrochromic device, when analyzed in light of the “Wands factors”, the scope of enablement provided to one skilled in the art by the disclosure is not commensurate with the scope of protection sought by the claims.3

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s remarks submitted 12/17/2021 page 10 of 12 line 23.
        2 Non-final rejection mailed 8/19/2021 page 3 of 6 lines 22-23.
        3 MPEP §2164.08 “With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).”